DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were filed on 01/21/2020. These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokunaga Hideo (JP2005349457A), hereinafter referred to as “Tokunaga”.
Regarding Claim 1:
Tokunaga discloses a mold for a press brake (paragraph 0009, lines 79-81; a bending apparatus and mold is disclosed), comprising an upper mold (Fig 3 – item P) that is mountable on an upper table (Paragraph 0021, lines 168-170; the upper mold is part of the die assembly and bending machine and it is inherent that the mold is mounted on an upper table in order to operate the assembly) and a lower mold (Fig 3 – item D) mountable on a lower table (Fig 3 – item 7) in a press brake, wherein the upper mold and the lower mold vertically face each other (Fig 3 – items P and D are oriented such that the bending surfaces face each other), and have respective pressurizing surfaces (Fig 3 – Item D has inner surfaces and Item P has flat surfaces which are interpreted to be pressurizing surfaces), the respective pressurizing surfaces are superposed with each other in a pressing direction (Fig 3 – the pressurizing surfaces are superposed for pressing to occur in a vertical direction) so as to define a wedge shaped recess between the respective pressurizing surfaces (Annotated in Fig 3 below),

    PNG
    media_image1.png
    363
    238
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KEVIN E O'BRIEN/Examiner, Art Unit 3725            

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725